           Case 3:18-cv-05639-RBL Document 145 Filed 06/27/19 Page 1 of 6



 1                                                       The Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8                   WESTERN DISTRICT OF WASHINGTON AT TACOMA

 9
      COALVIEW CENTRALIA, LLC, a Delaware          NO.   3:18-CV-05639-RBL
10
      limited liability company,
11                                                 TRANSALTA CENTRALIA MINING,
            Plaintiff,                             LLC’S MOTION TO COMPEL
12                                                 DISCOVERY RESPONSES
            v.
13
      TRANSALTA CENTRALIA MINING LLC, a            NOTE ON MOTION CALENDAR:
14
      Washington limited liability company, and
15    TRANSALTA CORPORATION, a Canadian            FRIDAY, JULY 12, 2019
      corporation,
16                                                 ORAL ARGUMENT REQUESTED
            Defendant.
17

18

19

20

21

22

23

24

25

26

27
                                                              SAVITT BRUCE & WILLEY LLP
     TRANSALTA CENTRALIA MINING, LLC’S MOTION TO
                                                               1425 Fourth Avenue Suite 800
     COMPEL DISCOVERY RESPONSES - 1
                                                              Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                       (206) 749-0500
             Case 3:18-cv-05639-RBL Document 145 Filed 06/27/19 Page 2 of 6



 1                                           I.         INTRODUCTION
 2           On March 13, 2019, TransAlta moved to compel Coalview to produce evidence of its
 3   financial condition. (ECF No. 97 at 11.) Coalview opposed this motion by claiming that
 4   information regarding its finances was irrelevant and therefore not discoverable. (ECF No. 101
 5   at 3–7.) Specifically, Coalview stated that its “finances are not even remotely relevant to the
 6   matters at issue in this case. There is no actual claim or defense pled that Coalview has breached
 7   the MSA due to purported insolvency.” Id. at 5. The Court denied TransAlta’s motion—along
 8   with Coalview’s pendant discovery motions—without prejudice. (ECF No. 124.)
 9           At the same May 9, 2019 hearing on those motions, TransAlta explained that it had
10   terminated the parties’ Master Services Agreement (“MSA”) due to Coalview’s insolvency, which
11   is an event of default.1 Since, then, Coalview has amended its complaint to seek declaratory
12   relief to the effect that it is not insolvent, and that no event of default has occurred. (ECF No.
13   135 at 25–27.) Thus, Coalview has now put its financial condition directly at issue.
14           And yet—perhaps not surprisingly, given the history of this case—Coalview still
15   refuses to provide the most basic information about its financial condition. In the three months
16   since TransAlta terminated the MSA, Coalview has repeatedly insisted, and even alleged in a
17   pleading filed with this Court, that it is solvent while steadfastly refusing to provide a shred of
18   evidence to confirm it. The time has come.
19                                                II.    ARGUMENT
20           TransAlta propounded discovery requests to Coalview regarding its financial condition
21   on January 7, 2019. (See TransAlta’s initial motion to compel, ECF No. 97, at 4–5, 11–12.)
22   Coalview objected that such information was irrelevant. (ECF No. 101, at 5.) Since then,
23   TransAlta has terminated the parties’ MSA based on Coalview’s insolvency, and Coalview has
24   amended its complaint to ask this Court to rule on the matter, alleging that it “is not insolvent
25   nor unable to pay debts as they fall due, and therefore TransAlta has no right or ability to
26
     1
27     Per MSA § 11.2(c) an event of Default occurs if Coalview “becomes bankrupt or insolvent” or “is unable to pay
     its debts as they fall due, or, if able, fails to do so.”
                                                                                  SAVITT BRUCE & WILLEY LLP
     TRANSALTA CENTRALIA MINING, LLC’S MOTION TO
                                                                                   1425 Fourth Avenue Suite 800
     COMPEL DISCOVERY RESPONSES - 2
                                                                                  Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                           (206) 749-0500
               Case 3:18-cv-05639-RBL Document 145 Filed 06/27/19 Page 3 of 6



 1   terminate the MSA.” (ECF No. 135 ¶ 120.) Coalview’s amended complaint moots any

 2   previous objection that its finances are not relevant.

 3             Accordingly, TransAlta demanded that Coalview produce immediately: (1) financial

 4   statements from January 1, 2018 to the present; and, (2) information regarding the payment of

 5   its debts from the period from January 1, 2018 to the present. (Yanick Decl. Ex. A, at 1.) Such

 6   information is narrow, specific, and well within the discovery requests propounded back in

 7   January of this year. There is no basis to object to providing it.2

 8             Yet Coalview objects. During the parties’ most recent meet-and-confer, counsel for

 9   Coalview refused to discuss the production of financial records or even to clarify its objections

10   to the same, instead insisting (without specific reference) that its previous correspondence

11   makes its position clear. (Manville Decl. ¶ 2.) TransAlta followed up this call with a letter

12   clarifying that it refuses to provide its recent financials based on an alleged oral agreement that

13   Coalview need not produce anything until TransAlta completes its production. (Yanick Decl.

14   Ex. B.)

15             There is no such agreement between the parties. (Id. Ex. C, at 1.) In a meet-and-confer

16   in February, 2019, TransAlta’s counsel acknowledged that Coalview had propounded its

17   discovery requests before TransAlta’s and that TransAlta therefore was not insisting that

18   Coalview commence production before TransAlta. (Id. ¶ 5.) Since then, TransAlta has

19   produced 10,137 documents, amounting to over 33,000 pages of material, and is working

20   through the massive volume of material it has gathered to produce the rest as quickly as

21   possible.3 There was never an agreement—written or oral, express or implied—that Coalview

22
     2
23     The letter also asked Coalview to provide a reasonable date by which it would respond to the request for other
     information. (Id.) Coalview takes issue with the breadth of those requests (id. Ex. B), and TransAlta has offered
24   to narrow the scope (id. Ex. C). This motion is limited solely to the specific requests for (1) financial statements
     from January 1, 2018 to the present; and, (2) information regarding Coalview’s payment or nonpayment of its
25   debts from January 1, 2018 to the present.
     3
       TransAlta’s custodians provided counsel with over 700,000 documents. As of this writing, TransAlta has
26   reviewed nearly 200,000 of those. TransAlta’s TAR technology has identified most of the remaining unreviewed
     documents as not responsive to Coalview’s requests, but review is ongoing so that TransAlta can ensure a
27   complete and accurate production in compliance with the Federal Rules. Any suggestion by Coalview that
     TransAlta is not complying with its discovery obligations is pure projection on Coalview’s part.
                                                                                        SAVITT BRUCE & WILLEY LLP
     TRANSALTA CENTRALIA MINING, LLC’S MOTION TO
                                                                                        1425 Fourth Avenue Suite 800
     COMPEL DISCOVERY RESPONSES - 3
                                                                                       Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                                (206) 749-0500
            Case 3:18-cv-05639-RBL Document 145 Filed 06/27/19 Page 4 of 6



 1   could wait until TransAlta had produced every last installment in this rolling production

 2   process before producing a single document on its side. (See id.) Yet that is precisely the

 3   position Coalview takes here to justify withholding even its recent financial statements.

 4          Coalview also takes the position that it does not have to respond to the specific requests

 5   for its recent financials and debts because TransAlta can get it from the website maintained by

 6   the Washington Economic Development Finance Authority (“WEDFA”). (Yanick Decl. Ex.

 7   B.) But WEDFA does not publish information about payment of debts, and Coalview’s

 8   financials for the first quarter of 2019—which are overdue and should have been posted by

 9   now—are still not available. (See https://emma.msrb.org/IssueView/Details/ER359189, under

10   the heading “Continuing Disclosure.”) In any event, the burden of producing its financials is

11   virtually nonexistent—they are readily available to Coalview. The fact that the information

12   might (if Coalview had timely provided it) be available publicly is no basis for refusing

13   TransAlta’s narrow, targeted request. To the contrary, “[t]he Federal Rules do not shield

14   publicly available documents from discovery merely because of their accessibility. A

15   limitation of this nature would lead to patently absurd consequences.” Shatsky v. Syrian Arab

16   Republic, 312 F.R.D. 219, 223–24 (D.D.C. 2015) (citing United States v. Procter & Gamble

17   Co., 356 U.S. 677, 682 (1958)).

18                                        III.   CONCLUSION
19          It has now been more than six months since TransAlta propounded its request for
20   financial discovery to Coalview. Throughout most of this period, Coalview has insisted that it
21   is solvent and that it can prove that it is solvent. Coalview has not only failed to provide any
22   evidence to support that claim but refuses even modest, targeted requests for such evidence.
23          For Coalview to have alleged that it was solvent as of the April 2, 2019 termination
24   date, it must have had a good-faith basis for doing so and evidence to support the allegation.
25   Why Coalview has resorted to patently untenable positions in order to hide this information is
26   therefore unclear. But in any event, TransAlta must once again ask this Court’s assistance in
27   getting Coalview to comply with its basic discovery obligations.
                                                                          SAVITT BRUCE & WILLEY LLP
     TRANSALTA CENTRALIA MINING, LLC’S MOTION TO
                                                                           1425 Fourth Avenue Suite 800
     COMPEL DISCOVERY RESPONSES - 4
                                                                          Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                   (206) 749-0500
            Case 3:18-cv-05639-RBL Document 145 Filed 06/27/19 Page 5 of 6



 1          Accordingly, TransAlta asks the Court to compel Coalview to promptly produce, as

 2   requested in its June 7, 2019 letter: (1) financial statements covering the period from January

 3   1, 2018 through May 2019, including quarterly reports through the first quarter of 2019,

 4   including audited statements where possible; and (2) documents sufficient to show all of

 5   Coalview’s debts or other financial obligations due between January 1, 2018 and the present

 6   that (a) are currently unpaid or (b) were not paid when due, even if since paid.

 7          Additionally, Coalview has again refused to provide discovery—necessitating this

 8   motion—on patently untenable grounds. Accordingly, the Court should require Coalview to

 9   pay the “reasonable expenses incurred in making the motion, including attorneys’ fees.” Fed.

10   R. Civ. P. 37(a)(5).

11
             DATED: June 27, 2019.
12
                                           SAVITT BRUCE & WILLEY LLP
13

14
                                            By      s/Miles A. Yanick
15
                                                 Miles A. Yanick, WSBA #26603
16                                               Duncan E. Manville, WSBA #30304
                                                 Sarah Gohmann Bigelow, WSBA #43634
17                                               Jacob P. Freeman, WSBA #54123
                                                 1425 Fourth Avenue Suite 800
18                                               Seattle, Washington 98101-2272
                                                 Telephone: 206.749.0500
19
                                                 Facsimile: 206.749.0600
20                                               Email: myanick@sbwLLP.com
                                                          dmanville@sbwLLP.com
21                                                        sgohmannbigelow@sbwLLP.com
                                                          jfreeman@sbwLLP.com
22
                                           Attorneys for Defendants TransAlta Centralia Mining LLC
23
                                           and TransAlta Corporation
24

25

26

27
                                                                         SAVITT BRUCE & WILLEY LLP
     TRANSALTA CENTRALIA MINING, LLC’S MOTION TO
                                                                          1425 Fourth Avenue Suite 800
     COMPEL DISCOVERY RESPONSES - 5
                                                                         Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RBL
                                                                                  (206) 749-0500
            Case 3:18-cv-05639-RBL Document 145 Filed 06/27/19 Page 6 of 6



 1                                  CERTIFICATE OF SERVICE

 2          I certify that a copy of the foregoing document was filed electronically with the Court

 3   and thus served simultaneously upon all counsel of record, this 27th day of June, 2019.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                        SAVITT BRUCE & WILLEY LLP
     CERTIFICATE OF SERVICE
                                                                         1425 Fourth Avenue Suite 800
     No. 3:18-CV-05639-RBL
                                                                        Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
